







Exhibit 10.2
E*TRADE FINANCIAL CORPORATION
RESTRICTED STOCK UNITS AGREEMENT
E*TRADE Financial Corporation has granted to the Participant named in the Notice
of Grant of Restricted Stock Units (the “Grant Notice”) to which this Restricted
Stock Units Agreement (the “Agreement”) is attached an Award consisting of
Restricted Stock Units subject to the terms and conditions set forth in the
Grant Notice and this Agreement. The Award has been granted pursuant to the
E*TRADE Financial Corporation 2015 Omnibus Incentive Plan (as amended from time
to time, the “Plan”), the provisions of which are incorporated herein by
reference. By signing the Grant Notice, the Participant: (a) acknowledges
receipt of and represents that the Participant has read and is familiar with the
Grant Notice, this Agreement, the Plan and a prospectus for the Plan (the “Plan
Prospectus”), (b) accepts the Award subject to all of the terms and conditions
of the Grant Notice, this Agreement and the Plan and (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Grant Notice, this Agreement or the Plan.
1.
DEFINITIONS AND CONSTRUCTION.

1.1
Definitions. Unless otherwise defined herein, capitalized terms shall have the
meanings assigned to such terms in the Grant Notice or the Plan.

(a)
“Disability” means Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.

(b)
“Dividend Equivalent Units” mean additional Restricted Stock Units credited
pursuant to Section 3.3.

(c)
“Retirement” means termination of Participant’s Service at or following
Participant becoming Retirement-Eligible.

(d)
“Retirement-Eligible” means Participant is at least age 60 and has at least 5
years of Service.

(e)
“Settlement Date” means the date on which a Unit becomes a Vested Unit in
accordance with Section 4.



112
        

--------------------------------------------------------------------------------




(f)
“Units” mean the Restricted Stock Units originally granted pursuant to the Award
and the Dividend Equivalent Units credited pursuant to the Award, as both shall
be adjusted from time to time pursuant to Section 7.

1.2
Construction. Captions and titles contained herein are for convenience only and
shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.
ADMINISTRATION.

2.1    Committee Authority. All questions of interpretation concerning the Grant
Notice and this Agreement shall be determined by the “Committee” (as defined
below). All determinations by the Committee shall be final and binding upon all
persons having an interest in this Agreement or the Award, including the
Participant. Any Officer of a Participating Company shall have the authority to
act on behalf of the Company with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, or election.
2.2    Definition of Committee. For purposes of this Agreement, the “Committee”
means the Compensation Committee, the Governance Committee or other committee of
the Board duly appointed to administer the Plan and having such powers as shall
be specified by the Board; provided that if no committee of the Board has been
appointed to administer the Plan, the Board shall exercise all of the powers of
the Committee granted herein, and, in any event, the Board may in its discretion
exercise any or all of such powers.
3.
THE AWARD.

3.1
Grant of Restricted Stock Units. On the Date of Grant, the Participant shall
acquire, subject to the provisions of this Agreement, the Number of Restricted
Stock Units set forth in the Grant Notice, subject to adjustment as provided in
Section 3.3 and Section 7. Each Unit represents a right to receive on a date
determined in accordance with the Grant Notice and this Agreement one (1) share
of Stock.

3.2
No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units.



222
        

--------------------------------------------------------------------------------




3.3
Dividend Equivalent Units. On the date that the Company pays a cash dividend to
holders of Stock generally, the Participant shall be credited with a number of
additional whole Dividend Equivalent Units determined by dividing (a) the
product of (i) the dollar amount of the cash dividend paid per share of Stock on
such date and (ii) the total number of Restricted Stock Units and Dividend
Equivalent Units credited to the Participant pursuant to the Award as of the
date on which such dividend was declared, by (b) the Fair Market Value per share
of Stock on such date. Any resulting fractional Dividend Equivalent Unit shall
be rounded to the nearest whole number. Such additional Dividend Equivalent
Units shall be subject to the same terms and conditions and shall be vested or
forfeited in the same manner and at the same time as the Restricted Stock Units
originally subject to the Award with respect to which they have been credited.

4.
VESTING OF UNITS.

4.1
Normal Vesting. Except as provided in this Section 4, the Units shall vest and
become Vested Units as provided in the Grant Notice, subject to the
Participant’s continued Service through the applicable vesting date.

4.2
Acceleration of Vesting Upon Involuntary Termination Following a Change in
Control. If the Participant’s Service ceases as a result of an Involuntary
Termination After Change in Control (as defined below), the Restricted Stock
Units shall become Vested Units as provided in the Grant Notice on the date on
which the Participant’s Service terminated. Unless otherwise defined in a
contract of employment or service between the Participant and a Participating
Company, for purposes of this Agreement, “Involuntary Termination After Change
in Control” shall mean either of the following events occurring within twelve
(12) months after a Change in Control (which term is defined in the Plan
Document): (i) termination by the Participating Company Group of Participant’s
Service with the Participating Company Group for any reason other than for Cause
or (ii) Participant’s voluntary resignation following (A) a reduction in
Participant’s level of compensation (including base salary, fringe benefits and
target bonus under any corporate performance based bonus or incentive programs)
by more than fifteen percent (15%) or (B) a relocation of Participant’s place of
employment by more than fifty (50) miles, provided and only if such reduction or
relocation is effected without the Participant’s express written consent. In the
event such term, or the substantive equivalent, is defined in a contract of
employment or service, such definition will take precedence over this
definition.



332
        

--------------------------------------------------------------------------------




4.3
Death and Disability. Notwithstanding anything in the Grant Notice, any Units
that are outstanding and unvested shall vest and become Vested Units upon
Participant’s death or termination of Service as a result of Disability, whether
occurring prior to, on or following a Change in Control.

4.4
Retirement Vesting. Notwithstanding anything in the Grant Notice, the unvested
Units shall not terminate upon Participant’s Retirement (“Post Termination
Awards”), but will remain eligible to become vested and, converted into shares
on their normal vesting dates as if Participant’s employment had not terminated
(the “Scheduled Vesting Date”) if Participant executes a Post Retirement
Agreement in a form prescribed by the Company and provided that if any of the
following events occur at any time before the applicable Scheduled Vesting Date,
all of the Post-Termination Awards will be canceled immediately if:

(a)
Participant fails to comply with covenants set forth in Exhibit A which shall be
incorporated in the Post Retirement Agreement.

(b)
The Company determines that Participant’s employment could have been terminated
for Cause (regardless of any “cure” periods) or that Participant’s actions or
omissions during employment caused a restatement of the Company’s financial
statements or constituted a violation of the Company’s policies and standards.

The Post-Termination Awards shall become fully vested and, if applicable,
settled upon the death of Participant or upon a Change in Control that
constitutes a “a change in ownership”, a “change in effective control”, or a
“change in the ownership of a substantial portion of the assets” of the Company
under Section 409A and the Section 409A Regulations
4.5
Federal Excise Tax Under Section 4999 of the Code. In the event that any
acceleration of vesting pursuant to this Agreement and any other payment or
benefit received or to be received by the Participant (the “Total Payments”)
would subject the Participant to any excise tax pursuant to Section 4999 of the
Code due to the characterization of such acceleration of vesting, payment or
benefit as a parachute payment under Section 280G of the Code, the Total
Payments shall be reduced in order to avoid such characterization, except as
otherwise provided in any agreement between Participant and the Company.

5.
SETTLEMENT OF THE AWARD.

5.1
Issuance of Shares of Stock. Subject to the provisions of Section 5.3 below, the
Company shall issue to the Participant, on the Settlement Date with respect to



442
        

--------------------------------------------------------------------------------




each Unit to be settled on such date, one (1) share of Stock; provided however,
that if such Settlement Date is a date on which a sale by the Participant of the
Stock to be issued in settlement of such Unit would violate the Insider Trading
Policy of the Company, then the Settlement Date with respect to such Unit shall
be the earlier of (a) the next day on which such sale would not violate the
Insider Trading Policy or (b) the last date on which such issuance may be made
without incurring accelerated taxation or tax penalties under Section 409A. For
purposes of this Section, “Insider Trading Policy” means the written policy of
the Company pertaining to the sale, transfer or other disposition of the
Company’s equity securities by members of the Board, Officers or other employees
who may possess material, non-public information regarding the Company, as in
effect at the time of a disposition of any shares of Stock. Shares of Stock
issued in settlement of Units shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to Section
5.3.
5.2
Beneficial Ownership of Shares; Certificate Registration. The Participant hereby
authorizes the Company, in its sole discretion, to deposit for the benefit of
the Participant with any broker with which the Participant has an account
relationship of which the Company has notice any or all shares acquired by the
Participant pursuant to the settlement of the Award. Except as provided by the
preceding sentence, a certificate for the shares settled under the Award shall
be registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.

5.3
Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.



552
        

--------------------------------------------------------------------------------




5.4
Fractional Shares. The Company shall not be required to issue fractional shares
upon the settlement of the Award.

6.
TAX WITHHOLDING AND OTHER TAX ISSUES.

6.1
In General. Regardless of any action the Company and/or the Participating
Company employing the Participant (the “Employer”) take with respect to any or
all income tax (including the U.S. federal, state and local tax and/or non-U.S.
tax), social insurance, payroll tax, payment on account or other tax-related
withholding (the “Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items legally due by the Participant is
and remains the Participant’s responsibility and that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including the
grant or vesting of the Restricted Stock Units, the subsequent sale of any
shares of Stock acquired upon vesting and the receipt of any dividends or
Dividend Equivalent Units; and (ii) do not commit to structure the terms of the
grant or any aspect of the Award to reduce or eliminate Participant’s liability
for Tax-Related Items.

6.2
Withholding Methods. Prior to the relevant taxable event, the Participant shall
pay or make arrangements satisfactory to the Company and/or the Employer to
satisfy all withholding and payment on account obligations of the Company and/or
the Employer. In this regard, if permissible under local law, the Participant
authorizes the Company and/or the Employer, at its discretion, to satisfy the
obligations with regard to all Tax-Related Items legally payable by the
Participant by one or a combination of the following: (a) withholding from the
Participant’s wages or other cash compensation paid to the Participant by the
Company and/or the Employer; (b) withholding from the proceeds of the sale of
shares of Stock acquired upon vesting of the Award; (c) arranging for the sale
of shares of Stock otherwise deliverable to the Participant (on the
Participant’s behalf and at the Participant’s direction pursuant to this
authorization); or (d) withholding otherwise deliverable shares of Stock,
provided that the Company only withholds the amount of shares necessary to
satisfy the minimum withholding amount or such other amount as may be necessary
to avoid adverse accounting treatment. If the Company satisfies the obligation
for Tax-Related Items by withholding a number of shares as described herein, the
Participant shall be deemed, for tax purposes only, to have been issued the full
number of shares of Stock subject to the Vested Units, notwithstanding that a
number of the shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Award. Participant
understands that in the event he or she becomes



662
        

--------------------------------------------------------------------------------




Retirement-Eligible, the Company may be required to make certain payroll tax
withholdings at such time (prior to the Settlement Date).
Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Participant acknowledges and
agrees that the Company may refuse to deliver shares of Stock if the Participant
fails to comply with the Participant’s obligations in connection with the
Tax-Related Items as described in this Section.
6.3
Section 409A.

(a)
The Award is intended to qualify for the short-term deferral exception to
Section 409A of the Code (“Section 409A”) described in the regulations
promulgated under Section 409A to the maximum extent possible. To the extent
Section 409A is applicable to this Award (and in any event if Participant is
Retirement-Eligible), this Award is intended to comply with Section 409A and to
be interpreted and construed consistent with such intent.

(b)
Without limiting the generality of the foregoing, if the Participant is a
“specified employee” within the meaning of Section 409A, as determined under the
Company’s established methodology for determining specified employees, on the
date of Participant’s termination of service at a time when this Award pursuant
its terms would be vested (including without limitation as a result of
Participant’s Retirement), then to the extent required in order to avoid
accelerated taxation or tax penalties under Section 409A, shares of Stock that
would otherwise be issued under this Award (or any other amount due hereunder)
at such termination of service shall instead be issued on the first business day
after the first to occur of (i) the date that is six months following the
Participant’s termination of employment and (ii) the date of the Participant’s
death.

(c)
For purposes of this Agreement, the terms “terminate,” “terminated” and
“termination” mean a termination of the Participant’s employment that
constitutes a “separation from service” within the meaning of the default rules
of Section 409A of the Code.



772
        

--------------------------------------------------------------------------------




7.
ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number of Units subject to the
Award and/or the number and kind of shares to be issued in settlement of the
Award, in order to prevent dilution or enlargement of the Participant’s rights
under the Award. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such
adjustments shall be determined by the Committee, and its determination shall be
final, binding and conclusive.
8.
RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 3.3 and Section 7. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.
9.
ACKNOWLEDGEMENT OF NATURE OF PLAN AND AWARD. In accepting the Award, the
Participant acknowledges that:

9.1
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;



882
        

--------------------------------------------------------------------------------




9.2
the Award is voluntary and occasional and does not create any contractual or
other right to receive future grants of Units, or benefits in lieu of Units,
even if Units have been granted repeatedly in the past;

9.3
all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;

9.4
the Participant is voluntarily participating in the Plan;

9.5
the Award is an extraordinary item that does not constitute compensation of any
kind for Service of any kind rendered to the Company or the Employer, and which
is outside the scope of the Participant’s employment or service contract, if
any;

9.6
the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, any nonqualified pension or retirement benefits, welfare
benefits or similar payments and, except to the extent provided under the
written terms of the applicable plan, any qualified pension benefits, and in no
event should be considered as compensation for, or relating in any way to, past
services for the Company or the Employer;

9.7
in the event that the Participant is not an Employee of the Company or any
Participating Company, the Award and the Participant’s participation in the Plan
will not be interpreted to form an employment or service contract or
relationship with the Company or any Participating Company;

9.8
the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;

9.9
in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or from any diminution in
value of the Award or shares of Stock acquired upon vesting of the Award
resulting from termination of the Participant’s Service by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and the Participant irrevocably releases the Company and the Employer from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by signing
this Agreement, the Participant shall be deemed irrevocably to have waived his
or her entitlement to pursue such claim;



992
        

--------------------------------------------------------------------------------




9.10
in the event of termination of the Participant’s Service (whether or not in
breach of local labor laws), the Participant’s right to receive an Award and
vest in an Award under the Plan, if any, will terminate effective as of the date
that the Participant is no longer actively rendering Service and will not be
extended by any notice period mandated under local law (e.g., active Service
will not include a period of “garden leave” or similar period pursuant to local
law); the Committee shall have the exclusive discretion to determine when the
Participant is no longer actively rendering Service for purposes of the Award;

9.11
the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying shares of
Stock; and

9.12
the Participant is hereby advised to consult with the Participant’s own personal
tax, legal and financial advisors regarding the Participant’s participation in
the Plan before taking any action related to the Plan.

10.
DATA PRIVACY.

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this Agreement and any other Award grant materials by and
among, as applicable, the Employer, the Company and the Participating Company
Group for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all Awards
or any other entitlement to shares of Stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
The Participant understands that Data will be transferred to any third parties
assisting the Company with the implementation, administration and management of
the Plan, that these recipients may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than the Participant’s country. The
Participant understands that the Participant may request a list with the names
and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company and any other


10102
        

--------------------------------------------------------------------------------




possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. The Participant understands,
however, that refusing or withdrawing consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.
11.
LANGUAGE.

If the Participant has received this Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by local law.
12.
LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
13.
RECOUPMENT OF VESTED AWARDS.

If the Company determines that the Participant has breached the Company’s
Proprietary Invention Protection Agreement or any other restrictive covenant to
which the Participant is subject with respect to the Company (a “Restrictive
Covenant Breach”), then the Company may, in addition to any other remedies that
the Company may have at law or in equity, require that the Participant promptly
either (i) return to the Company any shares of Stock that the Participant
acquired pursuant to this Award or any other equity award previously or
subsequently granted to the Participant (an "Applicable Award"), if the
Participant still holds such shares of Stock, or (ii) repay to the Company the
value of such shares of Stock, as determined by the Company in its sole
discretion, if the Participant has previously disposed of such shares of Stock.
In addition, in


11112
        

--------------------------------------------------------------------------------




the event of a Restrictive Covenant Breach, the Company may require that the
Participant immediately forfeit any shares of Stock underlying any portion of an
Applicable Award that had previously vested but for which the shares of Stock
had not yet been delivered to the Participant. The Participant hereby agrees to
cooperate with the Company with respect to the matters set forth in this Section
13.
14.
MISCELLANEOUS PROVISIONS.

14.1
Termination or Amendment. The Committee may terminate or amend the Plan or this
Agreement at any time; provided, however, that no such termination or amendment
may adversely affect the Participant’s rights under this Agreement without the
consent of the Participant unless such termination or amendment is necessary to
comply with applicable law or government regulation. No amendment or addition to
this Agreement shall be effective unless in writing.

14.2
Nontransferability of the Award. Prior the issuance of shares of Stock on the
applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

14.3
Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

14.4
Binding Effect. This Agreement shall inure to the benefit of the successors and
assigns of the Company and, subject to the restrictions on transfer set forth
herein, be binding upon the Participant and the Participant’s heirs, executors,
administrators, successors and assigns.

14.5
Delivery of Documents and Notices. Any document relating to participation in the
Plan or any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by a Participating Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to



12122
        

--------------------------------------------------------------------------------




the other party at the address shown below that party’s signature to the Grant
Notice or at such other address as such party may designate in writing from time
to time to the other party.
(a)
Description of Electronic Delivery. The Plan documents, which may include but do
not necessarily include: the Plan, the Grant Notice, this Agreement, the Plan
Prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Participant electronically. In addition,
the Participant may deliver electronically the Grant Notice to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.

(b)
Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 13.5(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.5(a) or may change the electronic
mail address to which such documents are to be delivered (if the Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in Section
13.5(a).

(c)
Consent to Electronic Participation. If requested by the Company, the
Participant hereby consents to participate in the Plan through an on-line or



13132
        

--------------------------------------------------------------------------------




electronic system established and maintained by the Company or a third party
designated by the Company. The Participant understands, however, that he or she
is not required to consent to electronic participation as described in this
Section.
14.6
Integrated Agreement. The Grant Notice, this Agreement and the Plan, together
with any employment, service or other agreement between the Participant and a
Participating Company referring to the Award shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice and the Agreement shall survive any settlement of the Award
and shall remain in full force and effect.

14.7
Applicable Law. The construction, interpretation and performance of this
Agreement, and the transactions under it, shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflict of laws and choice of law rules.

14.8
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

14.9
Counterparts. The Grant Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

15.
APPENDIX.

Notwithstanding any provision herein, the Participant’s participation in the
Plan shall be subject to any special terms and conditions as set forth in the
Appendix for Participant’s country of residence, if any. The Appendix
constitutes part of this Agreement.



Exhibit A
Covenants to be incorporated in Post Retirement Agreement


1.
For twelve (12) months following Participant’s Retirement, Participant shall not
hold any position, or engage in any activities as an employee, agent,
contractor, or otherwise, with: (i) [             ] (“Competitors”), or
(ii)              any of Competitors’ affiliates, subsidiaries,
successors or assigns;

Participant acknowledges that the restrictions contained in this Section XX, in
view of the nature of the business in which the Company is engaged, are
reasonable and necessary in order to protect the legitimate interests of the
Company, and that any violation thereof would result in irreparable injuries to
the Company, and the Participant therefore acknowledges that, in the event of
participant’s violation of any of these restrictions, the Company shall be
entitled to obtain from any court of competent jurisdiction preliminary and
permanent injunctive relief (without the posting of any bond) as well as damages
and an equitable accounting of all earnings, profits and other benefits arising
from such a violation, which rights shall be cumulative and in addition to any
other rights or remedies to which the Company may be entitled.
The invalidity or unenforceability of any provision or provisions of this
Section XX shall not affect the validity or enforceability of any other
provision or provisions of this Section XX, which shall remain in full force and
effect. If any provision of this Section XX is held to be invalid, void or
unenforceable in any jurisdiction, any court or arbitrator so holding shall
substitute a valid, enforceable provision that preserves, to the maximum lawful
extent, the terms and intent of this covenant.
2.
Participant shall not encourage or solicit any employee, consultant, or
contractor of the Company or its affiliates to leave or diminish their
relationship with the Company for any reason or to accept employment,
consultancy or a contracting relationship with any other company

3.
Participant, shall not directly or indirectly, encourages or solicits or
attempts to encourage or solicit any customers, clients, partners or affiliates
of the Company to terminate or diminish their relationship with the Company;

4.
Participant shall not disparage the Company or its officers, directors,
employees, products or services;

5.
Participant shall not misuse or discloses Company’s confidential or Proprietary
Information, breaches any proprietary information, confidentiality agreement or
any other agreement between Participant and the Company (or any of its
affiliates), or otherwise breaches this Release;

6.
Participant fails or refuses to cooperate with or assist the Company in a timely
manner in connection with any investigation, regulatory matter, lawsuit or
arbitration in which the Company is a subject, target or party and as to which
Participant may have pertinent information.





14142
        